DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by disclosed prior art Dhar et al., US 2017/0374623 A1 (Dhar hereinafter).
Here is how the reference teaches the claims. 
Regarding claim 1, Dhar discloses an electronic device (Various embodiments and implementations include methods implemented on an Internet of Everything (IoE) device for managing power resources of the IoE device; see Dhar, paragraph [0005]) comprising:
a memory circuitry (An IoE device 200 may include at least one processor, such as a general processor 202, which may be coupled to at least one memory 204; see Dhar, paragraph [0036]);
an interface circuitry (In some embodiments, the processor 202 may also communicate with a physical interface 212 configured to enable a wired connection to another device; see Dhar, paragraph [0038]);
a sensor circuitry and a processor circuitry comprising a predictor circuitry configured to operate according to a prediction model (The physical interface 212 may also include one or more sensors 216 to enable the IoE device to detect information about a device with which the IoE device 200 is connected via the physical interface 212; see Dhar, paragraph [0038]. Also see abstract, “The device processor may calculate a transmit power based on one or more stored wireless communication parameters associated with a transmit time, and may transmit to a communication network a request to establish a communication link using the calculated transmit power”);
the processor circuitry being configured to (The memory 204 may be a non-transitory computer-readable storage medium that stores processor-executable instructions. The memory 204 may store an operating system, user application software, and/or other executable instructions; see Dhar, paragraph [0036]):
obtain sensor data, the sensor data (The physical interface 212 may also include one or more sensors 216 to enable the IoE device to detect information about a device with which the IoE device 200 is connected via the physical interface 212; see Dhar, paragraph [0038]. Also see paragraph [0008], “Some embodiments may further include receiving from one or more other IoE devices second wireless communication parameters, and storing in the memory the second wireless communication parameters”) comprising one or more of: 
data sensed by the sensor circuitry, and network quality data (In determination block 308, the device processor may determine whether the IoE device has any data to transmit to the communication network. The data to transmit may include a status report, information obtained by a sensor of the IoE device, and/or information related to a device coupled to the IoE device (such as, for example, an appliance, or another residential or business system); see Dhar, paragraph [0047]. Also see paragraph [0024], “In various embodiments, the IoE device may monitor uplink interference over time and store in memory wireless communication parameters. The wireless communication parameters stored in memory may include the monitored uplink interference over time, a transmit power of successful communication link requests, and a time that each successful request was sent”);
determine, based on the sensor data, using the predictor circuitry, a predicted time parameter indicative of a prediction of a time slot to initiate an establishment of a network with one or more other electronic devices (Various embodiments and implementations may include monitoring an uplink interference over time by a device processor of the IoE device, calculating, by the device processor, wireless communication parameters based on the monitored uplink interference over time, storing in the calculated wireless communication parameters a memory of the IoE device, calculating, by the device processor, a transmit power based on one or more stored wireless communication parameters associated with a transmit time, and transmitting to a commm1ication network a request to establish a communication link using the calculated transmit power; see Dhar, paragraph [0005]. Also see paragraph [0008], “Some embodiments may further include determining, by the device processor, a transmit time based on the stored wireless communication parameters. Some embodiments may further include determining, by the device processor, a transmit time based on the stored wireless communication parameters and a second transmit time of one or more other IoE devices” and paragraph [0045], “In some embodiments, the device processor may use the path loss to determine a transmit power of a future request to establish a communication link”); and
initiate the establishment of the network with the one or more other electronic devices according to the predicted time parameter (the IoE device may also determine the transmit time based on the stored wireless communication parameters. For example, the IoE device may determine a transmit time at which a very low level of uplink interference is expected. Transmitting during a time of low uplink interference may enable the IoE device to use a lower transmit power level to successfully establish a wireless communication link; see Dhar, paragraph [0026]. Also see paragraphs [0007] and [0025]).
Regarding claim 2, Dhar discloses wherein the network quality data comprises one or more of: a time parameter, a latency parameter, a channel quality parameter, and a retransmission parameter (the processor of the IoE device (a "device processor") may monitor uplink interference over time. For example, the device processor may monitor one or more RF signals over time within a communication environment (such as the communication environment 100) that may interfere with a communication link between the IoE device and a communication network (e.g., the base station 126). In some embodiments, the device processor may detem1ine whether a signal strength of the received signal(s) is sufficiently large (e.g., exceeds a signal strength threshold) that the signal(s) may interfere with the communication link between the IoE device and the communication network; see Dhar, paragraph [0041]. Also see paragraph [0042], “The wireless communication parameters may also include one or more interference metrics based on the monitored uplink interference over time, and a time that the one or more interference metrics are detected”).
Regarding claim 3, Dhar discloses wherein the sensor data comprises current sensor data and historical sensor data (When the IoE device determines that the device has data to transmit to the communication network, the IoE device may calculate a transmit power based on the stored wireless communication parameters at the transmit time. For example, the IoE device may correlate the transmit time and the stored wireless communication parameters associated with that time, and the IoE device may calculate a transmit power based on the stored wireless communication parameters that are associated with the transmit time; see Dhar, paragraph [0024]. Also see paragraph [0026]).
Regarding claim 11, Dhar discloses a method (Various embodiments and implementations include methods implemented on an Internet of Everything (IoE) device for managing power resources of the IoE device; see Dhar, paragraph [0005]), performed by an electronic device comprising a sensor circuitry (In some embodiments, the processor 202 may also communicate with a physical interface 212 configured to enable a wired connection to another device; see Dhar, paragraph [0038]), for predicting initiation of establishment of a network with one or more other electronic devices (The physical interface 212 may also include one or more sensors 216 to enable the IoE device to detect information about a device with which the IoE device 200 is connected via the physical interface 212; see Dhar, paragraph [0038]. Also see abstract, “The device processor may calculate a transmit power based on one or more stored wireless communication parameters associated with a transmit time, and may transmit to a communication network a request to establish a communication link using the calculated transmit power”), the method comprising:
obtaining sensor data, the sensor data comprising one or more of: data sensed by the sensor circuitry, and network quality data (In determination block 308, the device processor may determine whether the IoE device has any data to transmit to the communication network. The data to transmit may include a status report, information obtained by a sensor of the IoE device, and/or information related to a device coupled to the IoE device (such as, for example, an appliance, or another residential or business system); see Dhar, paragraph [0047]. Also see paragraph [0024], “In various embodiments, the IoE device may monitor uplink interference over time and store in memory wireless communication parameters. The wireless communication parameters stored in memory may include the monitored uplink interference over time, a transmit power of successful communication link requests, and a time that each successful request was sent”);
determining, based on the sensor data and a prediction model, a predicted time parameter indicative of a prediction of a time slot to initiate an establishment of the network with the one or more other electronic devices (Various embodiments and implementations may include monitoring an uplink interference over time by a device processor of the IoE device, calculating, by the device processor, wireless communication parameters based on the monitored uplink interference over time, storing in the calculated wireless communication parameters a memory of the IoE device, calculating, by the device processor, a transmit power based on one or more stored wireless communication parameters associated with a transmit time, and transmitting to a commm1ication network a request to establish a communication link using the calculated transmit power; see Dhar, paragraph [0005]. Also see paragraph [0008], “Some embodiments may further include determining, by the device processor, a transmit time based on the stored wireless communication parameters. Some embodiments may further include determining, by the device processor, a transmit time based on the stored wireless communication parameters and a second transmit time of one or more other IoE devices” and paragraph [0045], “In some embodiments, the device processor may use the path loss to determine a transmit power of a future request to establish a communication link”); and
initiating the establishment of the network with the one or more other electronic devices according to the predicted time parameter (the IoE device may also determine the transmit time based on the stored wireless communication parameters. For example, the IoE device may determine a transmit time at which a very low level of uplink interference is expected. Transmitting during a time of low uplink interference may enable the IoE device to use a lower transmit power level to successfully establish a wireless communication link; see Dhar, paragraph [0026]. Also see paragraphs [0007] and [0025]).
Regarding claim 12, Dhar discloses wherein the network quality data comprises one or more of: a time parameter, a latency parameter, a channel quality parameter, and a retransmission parameter (the processor of the IoE device (a "device processor") may monitor uplink interference over time. For example, the device processor may monitor one or more RF signals over time within a communication environment (such as the communication environment 100) that may interfere with a communication link between the IoE device and a communication network (e.g., the base station 126). In some embodiments, the device processor may detem1ine whether a signal strength of the received signal(s) is sufficiently large (e.g., exceeds a signal strength threshold) that the signal(s) may interfere with the communication link between the IoE device and the communication network; see Dhar, paragraph [0041]. Also see paragraph [0042], “The wireless communication parameters may also include one or more interference metrics based on the monitored uplink interference over time, and a time that the one or more interference metrics are detected”).
Regarding claim 13, Dhar discloses wherein the sensor data comprises current sensor data and historical sensor data (When the IoE device determines that the device has data to transmit to the communication network, the IoE device may calculate a transmit power based on the stored wireless communication parameters at the transmit time. For example, the IoE device may correlate the transmit time and the stored wireless communication parameters associated with that time, and the IoE device may calculate a transmit power based on the stored wireless communication parameters that are associated with the transmit time; see Dhar, paragraph [0024]. Also see paragraph [0026]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim(s) 4, 8-10, 14 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Dhar et al., US 2017/0374623 A1 (Dhar hereinafter), as applied to the claims above and further in view of Hu et al., US 2021/0204300 A1 (Hu hereinafter).
Here is how the references teach the claims.
Regarding claims 4, 8-10, 14 and 18-20, Dhar discloses the electronic device according to claim 1 and the method according to claim 11. Dhar does not explicitly disclose the following features.
Regarding claim 4, wherein the prediction model comprises one or more of: a regression model and a classification model.
Regarding claim 8, wherein the processor circuitry is configured to determine, based on a previously determined predicted time parameter, the predicted time parameter.
Regarding claim 9, wherein the processor circuitry is configured to train and/or update the prediction model based on one or more of: the sensor data, and the predicted time parameter.
Regarding claim 10, wherein the processor circuitry is configured to transmit the prediction model and/or parameters indicative of the prediction model to the one or more other electronic devices.
Regarding claim 14, wherein the prediction model comprises one or more of: a regression model and a classification model.
Regarding claim 18, the method comprising:
determining, based on a previously determined predicted time parameter, the predicted time parameter.
Regarding claim 19, the method comprising:
training and/or updating the prediction model based on one or more of: the sensor data, and the predicted time parameter.
Regarding claim 20, the method comprising:
transmitting the prediction model and/or parameters indicative of the prediction model to the one or more other electronic devices.
In the same field of endeavor (e.g. communication system) Hu discloses a method related to bandwidth allocation using machine learning that comprises the following features.
Regarding claim 4, wherein the prediction model comprises one or more of: a regression model and a classification model (In some implementations, the machine learning model comprises at least one of a neural network, a classifier, a decision tree, a support vector machine, a regression model, a nearest neighbor method such as K-means or K-nearest neighbor, a dimensionality reduction algorithm, or a boosting algorithm; see Hu, paragraph [0017]).
Regarding claim 8, wherein the processor circuitry is configured to determine, based on a previously determined predicted time parameter, the predicted time parameter (If an allocation machine learning model 124 is used (step 315), allocation can proceed as shown in item 318. Instances of the machine learning model 124 can predict allocations concurrently, as opposed to sequentially as may be done using the allocation algorithms 126 in step 310. Allocations calculated with the allocation machine learning model 315 can be passed to be used for assigning resources (e.g., TDMA slots) consistent with the allocation results (320); see Hu, paragraph [0103]. Also see paragraph [0009], “As noted above, the machine learning model was previously trained using data output by algorithms designed to determine bandwidth allocation, and so can generate allocation results that are typically the san1e as or very close to results from the algorithms”).
Regarding claim 9, wherein the processor circuitry is configured to train and/or update the prediction model based on one or more of: the sensor data, and the predicted time parameter (An example of one of the model's prediction is shown in item 211. The allocation machine learning model 210 predicts 5 slots within a data frame for terminal 123; see Hu, paragraph [0094]. Also see paragraph [0087], “In stage (E), the IGM or gateway 120 uses the model outputs 129 for the respective terminals 102a-l 02c to perform bandwidth allocation 125. This can include assigning specific slots in a TDMA frame to specific terminals 102a-102c” and paragraph [0086], “As discussed above, the model 124 has been trained to approximate the results of the allocation algorithms 126. The training uses actual results given by the algorithms 126 in previous situations as the examples used to teach the model 124 how to make allocation predictions”).
Regarding claim 10, wherein the processor circuitry is configured to transmit the prediction model and/or parameters indicative of the prediction model to the one or more other electronic devices (The predictions of the allocation machine learning model 210 are sent to a resource assignment 220. The assignments can be made based on allocation predictions and communicated to the terminals. For example, the prediction 211 of the model 210 contains a prediction of 5 slots for terminal 123. The resource assignment 220 can choose which slots, for a total of 5, terminal 123 should be assigned; see Hu, paragraph [0095]).
Regarding claim 14, wherein the prediction model comprises one or more of: a regression model and a classification model (In some implementations, the machine learning model comprises at least one of a neural network, a classifier, a decision tree, a support vector machine, a regression model, a nearest neighbor method such as K-means or K-nearest neighbor, a dimensionality reduction algorithm, or a boosting algorithm; see Hu, paragraph [0017]).
Regarding claim 18, the method comprising:
determining, based on a previously determined predicted time parameter, the predicted time parameter (If an allocation machine learning model 124 is used (step 315), allocation can proceed as shown in item 318. Instances of the machine learning model 124 can predict allocations concurrently, as opposed to sequentially as may be done using the allocation algorithms 126 in step 310. Allocations calculated with the allocation machine learning model 315 can be passed to be used for assigning resources (e.g., TDMA slots) consistent with the allocation results (320); see Hu, paragraph [0103]. Also see paragraph [0009], “As noted above, the machine learning model was previously trained using data output by algorithms designed to determine bandwidth allocation, and so can generate allocation results that are typically the san1e as or very close to results from the algorithms”).
Regarding claim 19, the method comprising:
training and/or updating the prediction model based on one or more of: the sensor data, and the predicted time parameter (An example of one of the model's prediction is shown in item 211. The allocation machine learning model 210 predicts 5 slots within a data frame for terminal 123; see Hu, paragraph [0094]. Also see paragraph [0087], “In stage (E), the IGM or gateway 120 uses the model outputs 129 for the respective terminals 102a-l 02c to perform bandwidth allocation 125. This can include assigning specific slots in a TDMA frame to specific terminals 102a-102c” and paragraph [0086], “As discussed above, the model 124 has been trained to approximate the results of the allocation algorithms 126. The training uses actual results given by the algorithms 126 in previous situations as the examples used to teach the model 124 how to make allocation predictions”).
Regarding claim 20, the method comprising:
transmitting the prediction model and/or parameters indicative of the prediction model to the one or more other electronic devices (The predictions of the allocation machine learning model 210 are sent to a resource assignment 220. The assignments can be made based on allocation predictions and communicated to the terminals. For example, the prediction 211 of the model 210 contains a prediction of 5 slots for terminal 123. The resource assignment 220 can choose which slots, for a total of 5, terminal 123 should be assigned; see Hu, paragraph [0095]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Hu regarding bandwidth allocation using machine learning into the method related to establishing communication links between devices in a massively distributed network of Dhar. The motivation to do so is to use machine learning model to generate allocation decisions more quickly and with less computation requirements (see Hu, paragraph [0002]).

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Dhar et al., US 2017/0374623 A1 (Dhar hereinafter), as applied to the claims above and further in view of disclosed prior art Cannon et al., EP 3,343,363 A2 (Cannon hereinafter).
Here is how the references teach the claims.
Regarding claims 5 and 15, Dhar discloses the electronic device according to claim 1 and the method according to claim 11. Dhar does not explicitly disclose wherein the processor circuitry is configured to perform a service discovery to find a service in the network. In the same field of endeavor (e.g., communication system) Cannon discloses a method related to edge computing system that comprises wherein the processor circuitry is configured to perform a service discovery to find a service in the network (First edge server 230 examines both its own capability and the capability of any other devices that are connected to it, i.e. in this case first device 232 and/or second device 234. For any edge server to detect external devices, a service discovery algorithm can be run; see Cannon, paragraph [0027]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Cannon regarding edge computing system into the method related to establishing communication links between devices in a massively distributed network of Dhar. The motivation to do so is to efficiently running many different types of applications on the devices/sensors connected to the edge servers (see Cannon, paragraph [0011]).

Claim(s) 6-7 and 16 - 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over disclosed prior art Dhar et al., US 2017/0374623 A1 (Dhar hereinafter), as applied to the claims above and further in view of disclosed prior art Bauer et al., US 2008/0150714 A1 (Bauer hereinafter).
Here is how the references teach the claims.
Regarding claims 6-7 and 16-17, Dhar discloses the electronic device according to claim 1 and the method according to claim 11. Dhar does not explicitly disclose the following features.
Regarding claim 6, wherein the processor circuitry is configured to communicate with a service device and to determine with the service device a scheme for how sensor data is to be reported.
Regarding claim 7, wherein the processor circuitry is configured to enter a power saving mode after reporting sensor data.
Regarding claim 16, the method comprising:
communicating with a service device, and
determining with the service device a scheme for how sensor data is to be reported.
Regarding claim 17, the method comprising:
entering a power saving mode after reporting sensor data.
In the same field of endeavor (e.g., communication system) Bauer discloses a method related to reducing power consumption of sensors within a sensor network that comprises the following features. 
Regarding claim 6, wherein the processor circuitry is configured to communicate with a service device and to determine with the service device a scheme for how sensor data is to be reported (The sensors 2 of the sensor network 1 as shown in FIG. 1 can be sensors of any kind, such as environmental sensors which are distributed across a system to monitor the behaviour of the system. The sensors 2 can be, for example, humidity sensors tracking the humidity in a vineyard or temperature sensors tracking the temperature distribution in the vineyard. Another example for such a wireless network can be a light sensor, tracking the movement of people in an airport. The sensor data generated locally by a sensor 2 is reported back to the central controller 3 which processes the received sensor data; see Bauer, paragraph [0047]).
Regarding claim 7, wherein the processor circuitry is configured to enter a power saving mode after reporting sensor data (According to an embodiment of a first aspect of the present invention, there is provided a method for reducing power consumption of sensors within a sensor network, wherein a central controller calculates a transmission schedule for the sensors on the basis of a correlation between sensor data transmitted from the sensors to the central controller; see Bauer, paragraph [0008]. Also see paragraph [0005], “Consequently, in a previously-proposed energy efficient network, the data communication protocols are designed to allow the transceiver of the sensor to be put to sleep as often as possible”).
Regarding claim 16, the method comprising:
communicating with a service device, and
determining with the service device a scheme for how sensor data is to be reported (The sensors 2 of the sensor network 1 as shown in FIG. 1 can be sensors of any kind, such as environmental sensors which are distributed across a system to monitor the behaviour of the system. The sensors 2 can be, for example, humidity sensors tracking the humidity in a vineyard or temperature sensors tracking the temperature distribution in the vineyard. Another example for such a wireless network can be a light sensor, tracking the movement of people in an airport. The sensor data generated locally by a sensor 2 is reported back to the central controller 3 which processes the received sensor data; see Bauer, paragraph [0047]).
Regarding claim 17, the method comprising:
entering a power saving mode after reporting sensor data (According to an embodiment of a first aspect of the present invention, there is provided a method for reducing power consumption of sensors within a sensor network, wherein a central controller calculates a transmission schedule for the sensors on the basis of a correlation between sensor data transmitted from the sensors to the central controller; see Bauer, paragraph [0008]. Also see paragraph [0005], “Consequently, in a previously-proposed energy efficient network, the data communication protocols are designed to allow the transceiver of the sensor to be put to sleep as often as possible”).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Bauer regarding reducing power consumption of sensors within a sensor network into the method related to establishing communication links between devices in a massively distributed network of Dhar. The motivation to do so is to reduce the power consumption of sensors within a sensor network and at the same time preserving integrity of the sensor network (see Bauer, abstract and paragraph [0007]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 06/01/2022